Exhibit 24(b)(5.2): Opportunity Plus Application 300-TDA-HH 09 (XC) 09/01/2014 OPPORTUNITY PLUS APPLICATION TDA GROUP CONTRACT Voya Retirement Insurance and Annuity Company 1 A member of the Voya TM family of companies [ Home Office: Windsor, CT Opportunity Plus Service Center PO Box 9810 Providence, RI 02940-8010 ] Opportunity Plus Logo CLIENT INFORMATION Name TIN Address - Mandatory (# and street/PO box) City State ZIP ACCOUNT INFORMATION Name of plan (if any) Contract effective date Is Voya to bill for payments due? c Yes c No Will this contract change or replace any existing life insurance or annuity contract? c Yes c No If yes provide carrier name, account number, and date to be canceled. RIGHT OF INVESTMENT SELECTION Special Requests I understand that annuity payments and termination values (if any) provided by the contract being applied for, when based on the investment experience of a separate account, are variable and not guaranteed as to fixed dollar amount. Dated at (city and state) this day of 20 Witness Contractholder Corrections and amendments (Internal use only) . Errors and omissions may be corrected by the Company but no change in plan, classification, amount, or extra benefits shall be made without written consent of the Contract Holder. AGENT NOTE Do you have any reason to believe any existing Life Insurance or Annuity Contracts will be modified or replaced if this Contract is issued? c Yes c No Agent Signature Date AGENT INFORMATION Voya Office Name VRIAC Code Client Reporting Agent Name VRIAC Code Is this case to be tied to an existing case? c Yes c No If yes, indicate existing case name and Master Billing Group #. Home Office approved for Modified Group, indicate: Agent of Record name (if any) VRIAC Code Asset Base Compensation should go to c AOR c Producer 300-TDA-HH 09 (XC) Page 1 of 3 - Incomplete without all pages. Order #143922 Form #300-TDA-HH (XC) 09/01/2014 Billing Group # Home Office Use Only State Area Agency ER # App Dis Plan all Contract Type Plan Type Confirm Owner Bill Submarket Higher Int SIRI Sep Acct Exper Dte Metr Bg ABC Alloc Code TPA Client Report Affix prospectus Receipt Here 300-TDA-HH 09 (XC) Page 2 of 3 - Incomplete without all pages. Order #143922 Form #300-TDA-HH (XC) 09/01/2014 MASTER APPLICATION SUPPLEMENTAL DATA SHEET 1 Voya Retirement Insurance and Annuity Company [ A member of the Voya TM family of companies PO Box 9810 Providence, RI 02940-8010 ] Opportunity Plus Logo Please complete this form in addition to the Opportunity Plus Application TDA Group Contract (300-TDA-HH (XC)). This Form must accompany the application form when it is received in the Opportunity Plus Processing Office. Please deliver to the address: Voya Retirement Insurance and Annuity Company Opportunity Plus PO Box 9810 Providence, RI 02940-8010 INFORMATION School District Name Payroll Department Contact Name Phone ENROLLMENT PERIOD c Open c Specified period From To TDA SALARY REDUCTIONS Payroll Frequency Remittance Frequency c Monthly c Monthly c Bi-Weekly c Bi-Weekly c c Will you remit over the summer? Will you be remitting employer money? ROTH SALARY REDUCTIONS 1 Payroll Frequency Remittance Frequency c Monthly c Monthly c Bi-Weekly c Bi-Weekly c c 1 Wage withholding is required in connection with Employee Roth contributions. METHOD OF REMITTANCE c Check c EFT c Wire Transfer PAYROLL REDUCTION/CHANGES Must be submitted working days before the beginning of the payroll cycle. PAYROLL CYCLE The next payroll cycle date (mm/dd/yyyy) is Notes 300-TDA-HH 09 (XC) Page 3 of 3 - Incomplete without all pages. Order #143922 Form #300-TDA-HH (XC) 09/01/2014
